Civil action to recover damages for an alleged negligent injury.
The usual issues of negligence, contributory negligence, assumption of risk and damages were submitted to the jury and answered by them in favor of the plaintiff. From the judgment rendered thereon the defendant appeals, assigning errors. *Page 862 
The exception chiefly relied upon by the defendant, as stressed on the argument and in its brief, is the one directed to the refusal of the court to grant its motion for judgment as of nonsuit, made first at the close of the plaintiff's evidence, and renewed at the close of all the evidence. C. S., 567. A careful perusal of the record leaves us with the impression that the case was properly submitted to the jury.
No benefit would be derived from detailing the testimony of the several witnesses, as the only question presented is whether, in its entirety, it is sufficient to carry the case to the jury, and we think it is.
No error.